DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 2, 4, 5, 12-14, 16-18, and 20-22 are pending in this application.
Cancellation of claims 3 and 9-11 is acknowledged.
Claims 14 and 16-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09 July 2020.

Claims 1, 2, 4, 5, 12, 13, and 20-22 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 12, 13, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 20, as amended, each recite the limitation, “wherein a mixture of the first and aqueous components exhibits a decrease of the amount of gaseous ammonia released relative to the combination of first and second aqueous components without the first and second malodor suppressants.”  The first occurrence of the term “first” is indefinite because there are two “firsts” in each respective claim (“first aqueous component” and “first malodor suppressant”).  Additionally, the term “aqueous components” is indefinite because there are two “aqueous components” in each respective claim (“first aqueous component” and “second aqueous component”).  Therefore, the metes and bounds of each claim are unclear.
Dependent claims 2, 4, 5, 12, 13, 21, and 22 do not remedy these deficiencies, and therefore are also rejected as depending from a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 16 May 2022:
Claims 1, 2, 4, 5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Warr et al. (“Warr”, US 2009/0226389).
Regarding claims 1, 4, 5, and 20, Warr teaches hair bleaching compositions comprising an oxidant portion containing a peroxide and a perfume, and an alkaline activator containing coloring precursors, couplers and optionally a perfume (e.g., paragraphs [0057]-[0059]).  The alkaline activators and colorants preferably contain ammonia (e.g., paragraph [0060]).  The perfumes consist of conventional olfactory substances and solvents that are commonly used in this field, such as isopropyl myristate (e.g., paragraph [0066]).  Examples of olfactory substances include ethers such as diphenyl ether and galaxolide (e.g., paragraph [0070]).  Each of these compounds has a distribution coefficient logP of 2 or more and a molecular weight of between 100 and 400.  Warr does not exemplify a composition comprising isopropyl myristate and galaxolide (Applicant’s elected species) sufficiently to anticipate the claims.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include isopropyl myristate and galaxolide in the composition of Warr; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Warr is in the same field of endeavor (hair bleaching compositions comprising oxidant and alkalizing agent containing ammonia), and fairly teaches and suggests each component may be added to the alkalizing agent portion of the composition (e.g., paragraph [0059]).  Therefore, the selection of each component amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.  Accordingly, it would be within the purview of the skilled artisan to select isopropyl myristate and galaxolide to include in the alkalizing agent of Warr, absent evidence to the contrary.
Regarding the limitation wherein “a mixture of the first and aqueous components exhibits a decrease of the amount of gaseous ammonia released relative to the combination of first and second aqueous components without the first and second malodor suppressants”, it is noted that, since the prior art recites the same components, the same properties would be expected to result, absent evidence to the contrary.
Regarding claim 2, it is noted that, since the densities of isopropylmyristate and galaxolide are each less than 1.1, the density of the malodor suppressant system present in the mixture of component (i) and (ii) divided by the density of the mixture of component (i) and (ii) without the malodor suppressant system would be 1.1 or less.
Regarding claim 5, it is noted that, since Warr teaches the olfactory substances are in solution in both the oxidant and ammonia (e.g., paragraphs [0065], [0077], [0081]), and are stable upon mixing (e.g., paragraph [0062]), the olfactory substances would be expected to also form a solution upon mixing, absent evidence to the contrary.
Regarding claim 12, Warr teaches amounts of perfume/olfactory substance in the oxidizing agent at a concentration between 0.05 to 2% by weight (e.g., paragraph [0063]), and amounts of olfactory substance in the alkalizing agent (stable in the presence of ammonia) at a concentration between 0.5 to 2% by weight (e.g., paragraph [0065]).  Thus, combined amounts of olfactory substances in both oxidizing and alkalizing agents are a concentration between 0.1 to 4 % by weight. These amounts are within those disclosed in instant claims 11 and 12.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.

Claims 1, 2, 4, 5, 12, 13, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Warr as applied to claims 1, 2, 4, 5, 12, and 20 above, and further in view of Prota et al. (“Prota”, US Patent 5,273,550).
The invention of Warr is delineated above (see paragraph 9, above).
Specifically regarding claim 13, 21, and 22 (and more generally regarding the remaining claims), Warr is silent with respect to the viscosity of the composition.  
Prota is in the same field of hair dyeing compositions (e.g., abstract).  Prota generally teaches that, for a typical lotion formulation, composition viscosity is between about 100 cps to about 10,000 cps, at which viscosity the composition can be applied to the hair without running or dripping.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the teachings of Warr to provide the composition with a viscosity within a range specified in the prior art, including those specified in instant claims 13, 21, and 22; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because said range of viscosities provides the benefits of applying the composition to the hair without running or dripping, as taught by Prota.  Regarding the specific viscosity ranges specified in claims 13, 21, and 22, it is noted that the viscosity range taught by Prota overlaps those instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.

Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.  
Applicant first argues that Warr requires a combination of an ester and an α,β unsaturated ketone, and that isopropyl myristate and galaxolide are not a combination of an ester and an α,β unsaturated ketone.  Applicant argues Warr does not teach or suggest that his combination of an ester and α,β unsaturated ketone would act as a suppressant to decrease the amount of gaseous ammonia, because Warr teaches his compositions “mask” the ammonia odor, while the claimed invention “reduces” the amount of gaseous ammonia released.
This argument is not persuasive because, while Warr does teach a combination of an ester and an α,β unsaturated ketone in its oxidant, Warr also teaches that other constituents of the perfumes which may also be present are olfactory substances selected from alcohols, nitrites, ketones, ethers, and essential oils, including galaxolide (e.g., paragraph [0070]).  Therefore, it would be within the purview of the ordinarily skilled artisan to also include galaxolide in the composition of Warr, with a reasonable expectation of success.  With respect to the amount of gaseous ammonia released, it is noted that, contrary to Applicant’s assertion, nowhere does Warr explicitly or implicitly state whether or not the amount of gaseous ammonia remains the same during masking, i.e., Warr is silent with respect to the amount of gaseous ammonia released.  Rather, since Warr teaches the same components may be present, the same properties would be expected to result (including with respect to amounts of gaseous ammonia), absent evidence to the contrary.
Applicant also argues the experimental section of the present application demonstrates that the combination of “two different, specific compounds having a logP of 3 or more” (specifically, isopropyl myristate and galaxolide) reduces the amount of gaseous ammonia released from the oxidative dye composition, while the use of isopropyl myristate alone increases the amount of gaseous ammonia released, and the use of galaxolide alone reduces by 3% the amount of gaseous ammonia released.  Applicant argues the compounds “having a logP of 3 or greater and selected from isopropylmyristate, galaxolide, habanolide, habanolide, Operanide, Okoumal, Silkolide, 
AMENDMENT UNDER 37 CFR 1.111Page 11Serial Number: 16/327,221Dkt: 4967.235US1Filing Date: February 21, 2019Musk Plus, Helvetolide, Romandolide, Celestolide or mixtures thereof and preferably from isopropylmyristate, galaxolide, habanolide or mixtures thereof suppresses the release of gaseous ammonia from an oxidative dye composition.”  Applicant argues the logP of 3 or greater means the compounds are only slightly soluble in water, and “this kind of dual fold partition achieves reduction in the gaseous ammonia release”.
This argument is not persuasive.  The data in the specification has been fully considered, but is not persuasive for overcoming the rejection.  Applicant’s data in the specification demonstrates a reduced amount of gaseous ammonia released when using the particular combination of galaxolide and isopropyl myristate (total amount 0.7%) in the ammonia solution of the composition (the “second aqueous component” according to the claims), compared to a composition which does not contain galaxolide and isopropyl myristate.  However, none of the claims are limited to this particular combination; on the contrary, the claims recite other combinations of malodor suppressants, in any amount, which may be present in either the first or second aqueous components.  It is not clear if the probative value of the single combination tested may be extended to the full scope of combinations claimed, particularly since odor masking and suppression is highly unpredictable, and thus the data provided in the as-filed specification is not commensurate in scope with the claims as currently written.  With respect to Applicant’s assertion that the partition coefficient of logP 3 or greater is responsible for the reduction in the gaseous ammonia release, it is noted that Applicant does not provide or point to any objective evidence demonstrating that the partition coefficient is responsible for said property, and thus this argument is also not persuasive.
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 16 May 2022:
Claims 1, 2, 4, 5, 12, 13, and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, 19-22, and 24-28 of copending Application No. 16/327,242 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
US ‘242 claims a hair colouring and/or bleaching composition comprising at least a first aqueous component (i) and a second aqueous component (ii) being mixed prior to application onto hair, wherein: the first aqueous component (i) comprises, in a cosmetically acceptable carrier, one or more oxidizing agent(s), and the second aqueous component (ii) comprises, in a cosmetically acceptable carrier (the first, aqueous component and the second aqueous component are mixed in a ratio ranging from 5:1 to 1:5) one or more alkalizing agent(s) selected from the group consisting of ammonia, its salts and mixtures thereof, wherein the first component (i) or the second component (ii) or both components (i) and (ii) comprise a gel-network system consisting of multi-lamellar sheets or vesicles or both, with d-spacing between 5 nm and 50 nm as measured by Small Angle X-Ray Scattering (SAXS), and the first component (i) or the second component (ii) or both comprise less than less than 2% of anionic surfactants other than phosphate esters and less than 2% of cationic surfactants and the first component (i) or the second component (ii) or both comprise a first malodor suppressant being a compound having a distribution coefficient logP of 2 or more and a molecular weight of between 100 and 400 or a at least first and a second malodor suppressant, both being a compound having a distribution coefficient logP of 2 or more and a molecular weight of between 100 and 400, wherein the first malodor suppressant is selected from the group consisting of isopropylmyristate, galaxolide, habanolide, mixture of isopropylmyristate and galaxolide, mixture of isopropylmyristate and habanolide, and mixture of galaxolide and habanolide (claim 1).  Therefore, the composition in claim 1 of US ‘242 comprises all of the components of the composition of instant claim 1.  Limitations of instant claims 3-6, 8-13, and 20-22 are disclosed in dependent claims 2-13, 16-22, and 24-27 of US ‘242.  Regarding instant claim 2, it is noted that, since the densities of isopropylmyristate, galaxolide, and habanolide are each less than 1.1, the density of the malodor suppressant system present in the mixture of component (i) and (ii) divided by the density of the mixture of component (i) and (ii) without the malodor suppressant system would be 1.1 or less.  Therefore, the claims are drawn to the same subject matter and composition components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s request to hold the provisional non-statutory double patenting rejection in abeyance is noted.  Applicant has not otherwise argued the merits of the rejection; accordingly, the rejection is maintained for reasons stated above (see paragraph 13, above).




Conclusion
No claims are allowed at this time.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/B.S.F/           Examiner, Art Unit 1611